EXHIBIT11.1 STATEMENT OF COMPUTATION OF EARNINGS PER SHARE Three Months Ended Three Months Ended September 30, 2009 September 30, 2008 Earnings Earnings Shares Per Share Shares Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding 7,217 $ 0.00 7,202 $ 0.03 Diluted Average Shares Outstanding 7,217 7,202 Common Stock Equivalents 0 7,217 $ 0.00 7,202 $ 0.03 Nine Months Ended Nine Months Ended September 30, 2009 September 30, 2008 Earnings Earnings Shares Per Share Shares Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding 7,210 $ (0.83 ) 7,197 $ 0.38 Diluted Average Shares Outstanding 7,210 7,197 Common Stock Equivalents 0 7,210 $ (0.83 ) 7,197 $ 0.38
